               Case 1:20-cv-01006-RP Document 42 Filed 10/08/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 TEXAS LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS; NATIONAL LEAGUE
 OF UNITED LATIN AMERICAN CITIZENS;
 LEAGUE OF WOMEN VOTERS OF TEXAS;
 RALPH EDELBACH; BARBARA MASON;
 MEXICAN AMERICAN LEGISLATIVE
 CAUCUS, TEXAS HOUSE OF
 REPRESENTATIVES; and TEXAS
 LEGISLATIVE BLACK CAUCUS;

 Plaintiffs,

 v.                                                    CIVIL ACTION NO. 1:20-cv-01006-RP

 GREG ABBOTT, in his official capacity as
 Governor of Texas; RUTH HUGHS, in her official
 capacity as Texas Secretary of State; DANA
 DEBEAUVOIR, in her official capacity as Travis
 County Clerk; CHRIS HOLLINS, in his official
 capacity as Harris County Clerk; and JOHN W.
 OLDHAM, in his official capacity as Fort Bend
 County Elections Administrator;

 Defendants.


                 MOTION TO STRIKE EXHIBITS TO PLAINTIFFS’ MOTION FOR TEMPORARY
                     RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        State Defendants lodge the following objections to certain exhibits filed by Plaintiffs attached

to their motion for temporary restraining order and preliminary injunction and request that the Court

strike them from the record.




                                                       1
           Case 1:20-cv-01006-RP Document 42 Filed 10/08/20 Page 2 of 5




Exh. No.      Title                        Objection

10            Declaration – Edelbach, R.   ¶ 2: FRE 602 – Lack of personal knowledge
                                           regarding delays at the United States Postal
                                           Service (USPS).
                                           ¶ 7: FRE 602/701 – Lack of personal
                                           knowledge and understanding regarding lines at
                                           the Harris County delivery location and
                                           whether the location will be able to
                                           accommodate “every absentee voter who is
                                           returning their ballot in person.”
                                           ¶ 9: FRE 602/701/901 – Lack of foundation
                                           and lack of personal knowledge as to potential
                                           wait times at the Harris County delivery
                                           location and the reliability of the USPS.
11            Declaration – Mason, B.      ¶ 2: FRE 602 – Lack of personal knowledge
                                           regarding delays at USPS
                                           ¶3: FRE 602/701 – Lack of personal
                                           knowledge and understanding as to whether the
                                           Travis County delivery locations will “be able to
                                           accommodate every absentee voter who is
                                           returning their ballot in person.”
                                           ¶ 6: FRE 602/701 – Lack of personal
                                           knowledge as to potential wait time the Travis
                                           County delivery location and the reliability of
                                           the USPS.
12            Declaration – Golub, J.      ¶¶ 4-6: FRE 602/901 – Lack of foundation and
                                           lack of personal knowledge as to whether
                                           Governor Abbott’s October 1, 2020
                                           proclamation introduced uncertainty into the
                                           election process and whether, if at all, the
                                           proclamation impacts the likelihood that a
                                           given vote will be counted.
                                           ¶¶ 8, 10: FRE 602/701 – Lack of personal
                                           knowledge and understanding as to whether
                                           and how recent changes at USPS impacted
                                           declarant’s mail.
                                           ¶ 11: FRE 602/701 – Lack of personal
                                           knowledge and improper opinion regarding the
                                           precise experience “hundreds of thousands of
                                           voters in Harris County” will have in delivering
                                           their ballots.




                                             2
     Case 1:20-cv-01006-RP Document 42 Filed 10/08/20 Page 3 of 5




17      Declaration – Chimene, G.   ¶ 8: FRE 602/701/802 – Lack of personal
                                    knowledge and understanding as to what other
                                    undisclosed members of the League of Women
                                    Voters Texas (LWVTX) will need to have their
                                    votes timely received and counted; hearsay as to
                                    any communications with other LWVTX
                                    members about their voting plans or
                                    experiences with the USPS.
                                    ¶ 10: FRE 602/701/802 – Hearsay as to any
                                    communications with other LWVTX; lack of
                                    personal knowledge as to the ability to find
                                    parking and the length of line at the Harris
                                    County delivery location.
                                    ¶ 11: FRE 602/701/802 – Lack of personal
                                    knowledge and understanding as to the
                                    logistical plan at the Harris County delivery
                                    location; hearsay regarding communications
                                    with other LWVTX members.
                                    ¶¶ 13-14, 16: FRE 602/701 – Lack of personal
                                    knowledge and understanding as to the impact
                                    of the Governor’s October 1 proclamation and
                                    whether the USPS is experiencing delays.
18      Declaration – Berg, T.      ¶ 2: FRE 602/802/901 – Hearsay; lack of
                                    foundation regarding reports that previous
                                    exposure to Covid-19 may not protect people
                                    from being re-infected.
                                    ¶ 4: FRE 602; 802 – Lack of personal
                                    knowledge as to what national management at
                                    USPS wanted with regard to voter registration
                                    cards; hearsay as to any understanding declarant
                                    acquired during conversations and
                                    communications with employees at the local
                                    post office.
                                    ¶ 9: FRE 602/701 – Lack of personal
                                    knowledge and understanding as to whether
                                    “everyone else like [declarant]” will choose to
                                    go to in-person delivery location rather than
                                    placing their ballot in the mail.
                                    ¶ 12: FRE 602/701 – Lack of personal
                                    knowledge and understanding regarding the risk
                                    of voter fraud at the Harris County delivery
                                    location.




                                     3
           Case 1:20-cv-01006-RP Document 42 Filed 10/08/20 Page 4 of 5



                                              PRAYER

       State Defendants respectfully request that the Court sustain Defendants’ objections to the

above listed exhibits and strike them from the record in this case.

 Date: October 8, 2020                              Respectfully Submitted.

 KEN PAXTON                                         /s/ Patrick K. Sweeten
 Attorney General of Texas                          PATRICK K. SWEETEN
                                                    Associate Deputy for Special Litigation

                                                    TODD LAWRENCE DISHER
                                                    Deputy Chief for Special Litigation

                                                    WILLIAM T. THOMPSON
                                                    Special Counsel

                                                    ERIC A. HUDSON
                                                    Special Counsel

                                                    KATHLEEN T. HUNKER
                                                    Special Counsel

                                                    OFFICE OF THE ATTORNEY GENERAL
                                                    P.O. Box 12548 (MC-009)
                                                    Austin, Texas 78711-2548
                                                    Tel.: (512) 936-1414
                                                    Fax: (512) 936-0545
                                                    patrick.sweeten@oag.texas.gov
                                                    todd.disher@oag.texas.gov
                                                    will.thompson@oag.texas.gov
                                                    eric.hudson@oag.texas.gov
                                                    kathleen.hunker@oag.texas.gov

                                                    COUNSEL FOR THE GOVERNOR OF TEXAS AND
                                                    THE TEXAS SECRETARY OF STATE




                                                       4
           Case 1:20-cv-01006-RP Document 42 Filed 10/08/20 Page 5 of 5



                                  CERTIFICATE OF CONFERENCE

       I certify that on October 8, 2020, I conferred with counsel for Plaintiffs about the foregoing
motion. Plaintiffs oppose.

                                                            /s/Patrick K. Sweeten
                                                            PATRICK K. SWEETEN


                                          CERTIFICATE OF SERVICE

     I hereby certify that on October 8, 2020, I electronically filed the foregoing document through
the Court’s ECF system, which automatically serves notification of the filing on counsel for all parties.

                                                        /s/ Patrick K. Sweeten
                                                        PATRICK K. SWEETEN




                                                       0
